    Case: 3:14-cv-00110-RAM-RM Document #: 132 Filed: 11/02/20 Page 1 of 2




                         DISTRICT COURT OF THE VIRGIN ISLANDS
                          DIVISION OF ST. THOMAS AND ST. JOHN

                                             )
REEFCO SERVICES, INC.,                       )
                                             )
                    Plaintiff,               )
                                             )      Case No. 3:14-cv-0110
                    v.                       )
                                             )
GOVERNMENT OF THE VIRGIN ISLANDS             )
and VIRGIN ISLANDS BUREAU OF                 )
INTERNAL REVENUE,                            )
                                             )
                    Defendants.              )
                                             )

                                         ORDER

      THIS MATTER is before the Court on partial remand from the Third Circuit Court of

Appeals (Case No. 18-3290). On October 7, 2020, the Third Circuit issued an opinion

affirming this Court’s declaratory and monetary relief ordered on September 28, 2018 (ECF

No. 79). The Third Circuit further affirmed in part this Court’s November 26, 2018

Memorandum Opinion (ECF No. 96) insofar as the Memorandum Opinion enjoined the

Government of the Virgin Islands from collecting excise tax from importers, but not local

manufacturers. The Third Circuit, however, vacated the portion of the November 26, 2018

Order requiring this Court’s approval of the Government of the Virgin Islands’ promulgated

rules and regulations, and remanded this matter for further proceedings as to whether the

excise tax has been assessed against local manufacturers. On October 29, 2020, the Third

Circuit issued its Mandate, making the remanded question ripe for determination.

      Accordingly, it is hereby

      ORDERED that this matter shall be scheduled for an evidentiary hearing at 10:00 A.M.

on December 9, 2020, in St. Thomas Courtroom No. 1. It is further
    Case: 3:14-cv-00110-RAM-RM Document #: 132 Filed: 11/02/20 Page 2 of 2




       ORDERED that the Government of the Virgin Islands shall be required to provide

proof of compliance with this Court’s November 26, 2018 Order. Specifically, the

Government of the Virgin Islands must demonstrate that it is assessing the excise tax against

local manufactures equally to its assessment against importers.


DATED: November 2, 2020                                           /s/ Robert A. Molloy
                                                                  Robert A. Molloy
                                                                  District Judge
